Title: To Benjamin Franklin from Ezra Stiles, 25 June 1771
From: Stiles, Ezra
To: Franklin, Benjamin


Dear Sir
Newport June 25 1771
This waits on you by Henry Marchant Esqr. Attorney General of this Colony, and its joynt Agent with Jos. Sherwood Esqr. at the Court of Great Britain. I doubt not you will afford him your friendly Advice and Assistance in the Agency. I need not remind you that he is One of the First Fruits of the College in Philada. which rose up greatly thro’ your Patronage. Mr. Marchant certainly does Honor to it. He studied Law under Judge Trowbridge at Cambridge. By Assiduity Application and Success in Business he has risen up to the first Eminence in the Practice of the Law in this Colony. He is a Man of growing Knowledge and enlarging Views; and I doubt not, if it please God he lives a few years, he will not only figure in public Life with Dignity, as indeed he already doth, but will probably become a man of very considerable Erudition in the Law. Indeed he has already made such Acquirements in the Laws of Nature and Nations and in the common and Statute Law of England and the municipal Laws of the Colonies, and also entered so far into the Genius and Principles of the Jus Civilis especially those parts of it which apply to the maritime Courts and have otherwise affected the English Constitution that I should heartly rejoyce to see him honored with a Doctorate in Laws. And I the rather take Liberty to mention this to my greatly respected Friend because that, as Mr. Marchant intends to travel into Scotland as well as to the Continent into Holland and to Paris at least, it would be a good opportunity for him to receive that Degree in one of the Scotch Universities. He has received the Degree of Master of Arts both at Philadelphia and Harvard Colleges. And if you should upon a renewed Acquaintance with him have the same Opinion of his promising Abilities that I have, you would excuse my asking your Recommendation of him to this Honor.

If his Business would permit I could wish him an extensive Travel on the Continent, that the actual view of the Manners, Policies, and the system of Government in different Cities and Kingdoms in the present Age, might establish an happy Enlargment of his Understanding, and lay a Foundation of his greater Usefulness in Life. I hope he will preserve the Religion of Jesus, and the Love of his Country, sacred and inviolate in his own Breast, in every View of Mankind Kingdoms and Empires and thro’ all Connexions Communications and Intercourse with those who are too knowing too great and too wise to be instructed by the Light of the World the Light of the Universe. A Man that shines in America may be lost in the Blaze of London, Paris or Rome. A Man that shines even thro’ the World itself (as to say it without Flattery, does the Electric Philosopher) may be lost in the Splendor of the celestial world, where they “shew a Newton as we shew an Ape.” And yet why should I say lost? for everyone that acts his part worthily below, and imitates the sun of Righteousness in Beneficence, shall shine as the Brightness of the Firmament in the Kingdom of Jesus. My Expressions are strong, but not beyond what may possibly be the Truth of any Man, and I am sure not stronger than my Wishes for you Sir, your present Virtue [?] and final participation with all the wise and good of all ages in the Felicty and Glories of the Resurrection state. The Santon Herewi in the Time of Turkish Emperor Orchanes could say that he had led victorious armies from Tigris to Nile, governd Provinces and Kingdoms with his Sceptre, been triumphantly adorned with precious stones and glittering Arms, and had made the World tremble at the very mention of his Name. Till he was satiated with human Glory—and having eno’ of it, he retired into Deity and took up his portion and that satisfaction in God which the World could not give. Solomon came to the same Conclusion. May you and my Friend Marchant make quick Arrival to the same Conclusion without the dangerous Experiments in Vice made by too many of the great, whose Folly overtakes them before they arrive at philosophic Conclusions, before they reach the Temple of Wisdom. I am, Sir, Your most Obliged and devoted humble Servant
Ezra Stiles
Dr. Franklin
